 CONTRACTORS CARGO CO., INC.549Contractors Cargo Co.,Inc. and Teamsters Automo-tiveWorkers Local No. 495,International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case 21-CA-12988June 17, 1975DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNING ANDJENKINSOn February 21, 1975, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief, and Respondentfiled cross-exceptions, a supporting brief, and a briefin support of the Administrative Law Judge'sDecision, in part.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDER(b)Whether the Company through Goodman violatedSection 8(a)(l) of the Act by threatening employees withdischarge, plant closure, and other reprisals because theyengaged in activities on behalf of the Union, and byinterrogating employees concerning their union activityand the union activity of other employees.2.Whether the Company violated Section 8(a)(3) and(1) of the Act by discharging Ronald R. Grace and StevenJasper on June 28, 1974, because of their activities onbehalf of the Union.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and the Company.Upon the entire record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a corporationengagedin the hauling ofheavy equipment by truck.Itmaintainsitsprincipalfacility and place of business at 11100 South GarfieldAvenue, South Gate, California. During 1973, which wasthe calendar year precedingissuance ofcomplaint, theCompany performedservicesvaluedin excessof $50,000for customers located outside of California. The complaintalleges, the answer admits, and I fmd that the Company isan employer engaged in commercewithin the meaning ofSection 2(6) and (7) of the Act.Pursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Contractors CargoCo., Inc., South Gate, California, its officers, agents,successors,and assigns, shall take the action set forthin thesaid recommended Order.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Thiscase was heard at Los Angeles, California, on January 6, 7,and 8, 1975. The charge was filed on September 10, 1974,by'Teamsters Automotive Workers Local No. 495, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpersof America, herein called the Union. Thecomplaintissuedon November 7, 1974, alleging thatContractors Cargo Co., Inc., herein called Respondent ortheCompany, violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended.IssuESThe primaryissues are:1.(a)Whether William Goodman is a supervisor oragent of the Company.218 NLRB No. 86II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Company is a specialized motor vehicle carrier thatdoes work for the construction industry in six westernStates. It does hauling for nuclear power plants, railroads,and heavy construction projects. Much of its work requiresthe use of specialized equipment to carry very largeprefabricatedmaterials.Some of this specialized equip-ment is not available on the market and has to beconstructed at the Company's own shop. The Companymaintains a facility in South Gate,, California, whichincludes a welding shop where such fabricating work isdone. In this welding shop, different types of trailers areput together which can carry the heavy and odd-shapedloads.The facility also contains a repair shop wheremaintenance and repair services are performed on trucks,trailers,and other equipment. The employees in thewelding shop ordinarily do not work in the repair shopexcept to the extent that welding work might be needed inthemaintenance and repair of the equipment that wouldordinarily be serviced in the repair shop. Also located atthe facility is a transportation department in which 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDyardmen and drivers work and an office in whichadministrationand accounting services are performed. TheCompany operates out of its ` South Gate facility, but, -inaddition,it maintainswhatever field facilities are needed toservice particular jobs at distant locations.On June 28, 1974, the Company laid off a number ofemployees.The complaintallegesthat two of the employ-ees were dischargedon that date in violation of Section8(a)(3) and(1) of the Act. Prior to the layoff the Companyemployed the following nonsupervisory employees: 4 or 5in the repairshop (the fifth was William Goodman whosestatus asa supervisoris in question); 6 in the welding shop;14 yardmen or drivers in the transportation department (2of whom were located out of'State at on-the-job facilities);5 in administration(includingsalesmen);and - 2 inaccounting.Since 1958the Company has had successive contractswith Local 224 of the Teamsters in Los Angeles coveringtheCompany's truckdrivers and yardmen. Relationsbetween the Company and that union have been amicablein that there has never been a strike and only threegrievances have been filed. The Company is signatory to aWesternMaster Freight Agreement. The Company alsohas contractualrelationswith Teamsters Local 104 inPhoenix,Arizona; Local 222 in Salt Lake City, Utah; andLocal 209 in Stockton, California. The Company does notnow and has neverrecognized any union as the representa-tive of its employees in the welding or repair shops.,Immediatelyprior to the June 28 layoffs, the five personsemployed in the repair shop were: William Goodman, theleadmechanicwho the General Counsel contends is asupervisor; John Pfeiffer and CarlMuckler,who aremechanics;Ronald Grace, who as a fireman repaired andreplaced tires;and Steve Jasper, an unskilled worker whocleaned uparound the shop and the office, and who ranerrands when needed.In early June 1974, Pfeiffer talked to Muckler, Grace,and Jasper about the possibility of bringing in the Union.Grace told Pfeiffer that if the other employees were for ithe would goalong.There is no indication in the record ofwhat Jasper responded to Pfeiffer. Pfeiffer then contactedtheunion steward for Teamsters Local 224, whichrepresentedthe yardmen and drivers. The shop steward gotin touch with the businessagentfor Teamsters Local 495(theUnion) which had jurisdiction, over shop employees.On June 13, 1974, Pfeiffer, Muckler, Grace, and Jasper metwith representatives of the Union at a coffeehouse and allfour of themsigned unionauthorization cards.On June 17, 1974, Joseph Henderson, a special organizerfor the Union who had obtained the authorization cards,calledMr. Fernstermacher, a representative of the Compa-ny,on the telephone.Henderson said that he hadauthorization cards for a majority of the Company's1Wheeler admitted in his testimony that he was told that they had allsigned cards.2There is substantialconfusion as.to the scope of the unit claimed by theUnion.Hendersontestified that the grievance which was filed related tomechanics,firemen,and welders, which would include employees in boththe repair and the weldingshop.The company representatives alsounderstood that the unitincluded the shops However, in a petition for anelectionfiled by the Company in Case 2I-RM-1670, the Company statedthat the unit involved was"automotive shop and truck-servicing." GeraldJerome Wheeler,the Company's president, credibly testified that in lateemployees and asked for a meeting. Fernstermacher agreedtomeet on July 1, 1974. Sometime before the scheduledmeeting Fernstermacher called Henderson and told himthat the Company had taken authority out of his handsand that the Company was not recognizing the Union.At a company meeting on, about June 26, 1974,Fernstermacher told Company President Wheeler of theUnion's demand for recognition., He also told Wheeler thatthe Union had informed him that all the people in the shophad signed cards.'After the Company refused to recognize the Union, theUnion filed a grievance under a National Master FreightAgreement. That agreement provides that if a Company issignatory to the agreement and a Teamsters union signs amajority, of the unrepresented employees in an unrepre-sented unit that union is entitled to recognition. As theCompany was a signatory to the Western Master FreightAgreement and not the National Master Freight Agree-ment, the grievance committee did not act on thegrievance, but returned it as having been itnpropeily filed?B.The Alleged Violation of Section 8(a)(1) of theAct1.The supervisory status of William GoodmanThe complaint alleges that the Company, through itssupervisorand agentWilliamGoodman, unlawfullythreatened and interrogated employees. The status ofGoodman as a supervisor or agent must therefore beconsidered.In a letter to the General Counsel, dated October 8, 1974,counsel for the Company, admitted that Goodman is aworking foreman; that he is a supervisor within themeaning of the Act; and that his recommendations areeffective in hiring and firing, even though he has no suchdirect authority. Respondent's original answer is consistentwith that letter and admits that Goodman is a supervisorwithin the meaning of,the Act. However, in an amendmentto its answer, the Respondent states that Goodman is notnow a supervisor within the meaning of the Act and thatRespondent has insufficient information as to whether ornot Goodman was a supervisor at the time of the allegedunfair labor practice. In his opening statement, counsel forthe Company admitted that, for a 5- or 6-month period in1973, the Company did not have a general manager and,during that time,Goodman did exercise supervisoryresponsibilities.Counselwent on to state that he isuncertain how much of the supervisory responsibility thatGoodman had during that period carried over thereafterand that, therefore, counsel did not know whetherGoodman is a supervisor or not.June 1974 Fernstermacher reported to hum that the Union had demandedrecognition for the people in the shop and that the Union had told him thatthey had all signed cards. During the grievance meetings for recognition,reference was made to the shop, but Company Comptroller Jim Endreseninterpreted that to mean the combined welding and repair shop. FredBaker, the Company's operations manager, credibly testified that Fernster-macher, in late June, told him that the Union claimed to have seven or eightcards signed. However, Henderson, the Union's special organizer, did nottestify concerning any cards other than the four signed by the repair shopemployees. CONTRACTORS CARGO CO., INC.551Goodman was hired as a lead mechanic in the spring of1972. In August 1972 Howard Hatfield, the Company'sgeneral manager, left the Company (he returned as chiefestimatorin November 1973 and became general manageronce againin July 1974). When Hatfield left, Goodmanreported directly to Gerald Jerome Wheeler, the Compa-ny's president. He was given authority for both the weldingand repair shop. Although thereafter his authority in thewelding shop was ended, he continued supervising thework of the repair shop, at least until 'March 1973, whenFred Baker was appointed operations manager. Duringthat period he both hired and discharged employees.3When Baker became operations manager in March 1973,Goodman was told that anything other than common dailyservice work would have to be authorized by Baker. Fromthat time on, if Goodman thought another worker wasneeded, he told Baker about it and Baker made thedecision whether someone was to be hired. However, thereisno indication in the record that anyone from manage-mentever told the employees under Goodman thatGoodman's authority was lessened. On January 8, 1974,when Grace was hired, Goodman took Grace's applicationand told Grace that he was hired. In the beginning ofJanuary 1974, Operations Manager Baker told Mucklerthat Goodman was in charge and that Muckier should dowhat Goodman told him to. On several occasions, Bakertold Pfeiffer that Goodman was in charge. Grace, Muckler,and Pfeiffer all credibly testified that Goodman gives themtheirassignments.When an employee finishes one assign-ment,he goes toGoodman for further assignments.Goodman often tells employees to stop work on one joband to work on another. Goodman checks their work, andif necessary tells them to correct it. Goodman tells themwhen they have to work overtime. When employees aresick or need time off, they notify Goodman. All requestsfor raises are made to Goodman. Goodman makes arecommendation based on these requests, and when theyare approved a form is made out which is okayed by Bakerand signedby Goodman. The employees are paid on anhourly basis and sign timecards, while Goodman is onsalary. On some of Goodman's payroll records he is listedas shop supervisor. Although the. time Goodman spendsworking with his tools as a mechanic varies from day today, sometimes it is as little as 2 hours a day.Company President Wheeler testified that Goodman didnot have authority to hire,, to transfer people from the shopto other locations, to suspend, to lay off, to recall, topromote, to discharge, to grant wage increases, to disci-pline, to issuewarning notices, or to give time off. He alsotestified that Goodman does have the responsibility to seethat the work in the repair shop is done properly and thathe does haveauthority to tell people what to work on. Heaverred thatdecisionsas to priority are made by Baker. In3 In October 1972 Goodman negotiated with and lured Pfeiffer. A fewweekslater,Goodman admittedly discharged another employee.4 'Baker credibly testified that this conversation took place in"approximately"April 1974. Goodman credibly averred it was 2 or 3months before the June 28,1974, layoffs. Thus it appears that Grace andJasper were considered for layoff well before the, union activity began inearly June 1974.S ,Even if Goodman werenot found to be a supervisor within themeaning ofthe Act, he would still be anagentwhose actions would bindspite of Wheeler's testimony, it appears that managementdid look to Goodman for recommendations concerningsuch matters as time worked and layoffs, and Goodman'srecommendations were followed. Thus, in April 1974,when the Company was considering a layoff, OperationsManager Baker discussed the matter with Goodman andasked Goodman who could be laid off with the least loss ofproductivity.Goodman named Jasper and Grace,4 theemployees who were subsequently laid off. Goodman alsosuggested that the Company cut the workweek rather thanlay off employees. The Company did, in fact, reduce theworkweek. From the Company's point of view, thereduction in the workweek did not solve the problem, sothe two men recommended for layoff by Goodman werelaid off.Section 2(11) of the Act defines "supervisor" as follows:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign,reward,ordisciplineother employees, orresponsibly to direct them, or to adjust their grievances,or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but requiresthe use of independent judgment.As the indicia of supervisory status contained in Section2(11) of the Act are set forth disjunctively, a person mustbe found to be a supervisor if his duties meetanyof thoseindicia.NLRB. v. Budd Mfg. Co.,169 F.2d 571 (C.A. 6,1948).Goodman assigns all work in the repair shop,transfers employees from one job to another, and tellsthem when they are to work overtime. Operations ManagerBaker has told the employees that Goodman is in chargeand they are to do what he says. These facts, as well as theothers set forth above, establish that Goodmanexercisesindependent judgment in responsibly directing the employ-ees in the repair shop, and that that direction is not merelyroutine or clerical in nature. In addition, the facts set forthabove establish that Goodman effectively recommends anumber of things concerning the employees' workingconditions, includingmatters relating to raises, hoursworked,andlayoffs. It follows and I find that Goodman isa supervisor within the meaning of Section 2(11) of theACt.52.The activities of GoodmanAs set forth above, the organizational activity began inearly June 1974. Goodman acknowledged in his testimonythat he heard a rumor from a truckdriver that the Unionwas active.On one occasion prior to the time theauthorization cards were signed, he commented to GraceRespondent. At one time Goodmanwas anadmitted supervisor. If theCompany did thereafter limit his supervisory authority,there is noindication that the employeeswere soinformed. To the contrary, theemployees weretold thatGoodman was in charge.Thus,at thevery least,the Company clothed Goodman with the apparent authority to act on itsbehalf.It is clearthatthe employees consideredGoodman theirsupervisor(indeed he had hired some ofthem) and their behefwas reasonably basedon the actionsof the Companyin holding him out to be a supervisor. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDthat, if the Company didn't come acrosswith a raise, he(Goodman)was goingto help themorganizethe Union.On another occasion, about a week before the cards weresigned, Goodman commented to Muckler that they weren'treceiving union scaleand that if they were in a union theywould be receiving more pay. However, after the cardswere signed, Goodman took a very different approach. Heacknowledgedin his testimony that he individually askedthe men ifthey went to the Union. He also acknowledgedthat he asked Pfeiffer whether Pfeiffer had contacted theUnion and why they had done it. Grace, Muckler, andPfeiffer testified that they had a number of conversationswith Goodman (the details of whichare setforth below) inwhich Goodman not only interrogated them but threat-ened themwith plant closure or discharge. Goodmantestifiedthat he never said anything about firing ordiscipline and he denied or denied recalling other details ofthe meetingswith employees testified to by those employ-ees.WhereGoodman's testimony contradicts that ofGrace,Muckler, and Pfeiffer,6 I discredit Goodman. Thetestimony of the three employeeswas in large measuremutually corroborative and was fully believable. I do notbelieve that Goodman, who is still a supervisor "for theCompany, was fully candid.About a week after the employees signed the authoriza-tion cards,Goodman spoke to each of them individually.He went toGrace's home and in the presence of Grace'swifeGoodman said, "I hear you guys decided to gounion."Grace replied, "That's right." Goodman then saidthat noneof the employees were qualified for union scaleexcept forthe tiremanand that he (Goodman) wouldprobably haveto let someof the employees go. Goodmanalso said thatthey were just making the shop nice forsomeone else,that they all should start looking for workelsewhere,and that he was doing so already. GoodmantoldGrace that he had worked at other plants where theunion camein and that the work was either farmed out oreveryone was fired.About thesame dateGoodman called Muckler into thecompany office and asked if Muckier was going to goahead and go through with joining the Union. Muckiersaidthat he was. Goodman then said that Muckler was nota qualified mechanic, that if the Company decided to keephim he would have to be trained, and that he could beterminated.Also on or about the same date Goodman spoke toPfeiffer after calling Pfeiffer into his office.GoodmanaskedPfeifferwhether Pfeiffer had signed up with theUnion and Pfeiffer replied that he had. Goodman thenasked how many of the employees signed and Goodmanreplied that they all had. Goodman replied that they haddone it now; that the Company would not have a union;that they had caused their own problems and that he(Goodman) was looking for work and that Pfeiffer shouldalso startlooking for work. Pfeiffer asked Goodman whyGoodman waslooking for work and Goodman replied thatthe employeeswere his menand the Company would thinkthat he had something to do with the union activity, or atleast knew about it prior to their being notified. Pfeifferthen said that he would tell the Company that Goodmanknew nothing about it until the Company was notified bythe union official.About a week after the employees signed the cards,Goodman spoke to them as a group in addition to speakingto them individually. He repeated that he thought they hadbetter start looking for work. According to the creditedtestimony of Pfeiffer,who impressed me as having adetailed recollection of the events, Goodman said, that ifthe Union got in the Company would close down the shopand there would be no work, and then went on to say thatif the Company did "not close the shop it would lay themoff to get rid of them. Goodman also added that they weremaking it better for someone else but not themselves, andthat he felt the Company would clean house and get awhole new crew.?A few days later, Goodman called Grace to report forwork at 1:30 a.m. to repair a tire. When Grace got to theplant,Goodman and Grace fixed the tire together.Goodman asked Grace if he knew how long it would taketheUnion to negotiate a contract or to close the placedown. Goodman then said that none of the employeeswere qualified for union scale except for the tireman andthat if the Union came in the company president wouldmore than likely close the place down and have the workdone on the outside. Goodman said that they had better allstart looking for work elsewhere and that he had alreadystarted.Goodman had another conversation with Pfeiffer on orabout June 24, 1974. Goodman asked Pfeiffer if he hadbeen looking for work. Pfeiffer replied that he had not andthat he was waiting to see what the union people would do.Goodman then said that he (Goodman) had been lookingand had found a place that needed a shop foreman andanother mechanic. Goodman asked whether Pfeiffer wouldbe interested in the mechanic's job if he (Goodman) tookthe other job. Pfeiffer replied that he would be interested ifhe were out of work but that he wanted to wait to find outwhat the union situation was and that he would stick to hisjob.During the week prior to the June 28 layoff, Goodmanagain asked Pfeiffer whether Pfeiffer was looking for a job.Pfeiffer replied that he was not and he felt that the Unionwould do some good. Goodman said that Pfeiffer shouldlook for something and, in his opinion, heads would roll bythe end of the week.Grace and Jasper were laid off at the end of the workdayon Friday, June 28, 1974. They received their terminationchecks at the same time that the other employees receivedtheir pay. Goodman handed Grace his paycheck and said,"I knew it was going to happen; it's just a matter of time,so get your stuff together and go on home."About a week after the June 28 layoff, Pfeiffer com-plained to Goodman that there was more work than theycould handle. He asked Goodman whether the laid-off6 It is noted that Muckler and Pfeiffer are still employed by thewould most likely be terminated for signing with the Union. According toCompany, though Pfeiffer as of the date of the hearing was on disabilityMuckler, Goodman asked him at the meeting if he had signed up for theleave.Union and it was in the individual conversation later that day that7Grace recalled the remark about looking for work elsewhere,but he didGoodman asked him whether he was going to go ahead and go through withnot testify beyond that.Muckler recalled that Goodman told them theyjoining the Union. CONTRACTORS CARGO CO.,INC.553employees would be called back or someone else wouldhelp with the work. Goodman said that he had told themthat would happen when they first signed cards and that asfar as he knew there would be no replacements and nocallbacks.Pfeiffersaid that he had been told thatemployees couldn'tbe laid off for union activities.Goodman replied that the Company would be as chickenas it had to be to keep the Union out and that,as far as theCompany was concerned,what it could get away with waslegal.3.Conclusions as to the 8(a)(1) violationsThe complaint alleges that the Company, throughGoodman,violated Section 8(a)(1) ofthe Act bythreaten-ing employees with discharge,plant closure,and otherreprisals because they engaged in union activity. It alsoalleges thatthe Company, through Goodman, unlawfullyinterrogated employees concerningtheir own and otheremployees'union activities.The credited evidence set forthabove establishes that Goodman was a supervisor andagent of the Company; that,during the last part of June1974 on a number of occasions,Goodman threatenedemployees with discharge and plant closure because theyengaged in union activities;and that during the same timeperiod Goodman interrogated employees concerning theirown and other employees'union activities.Goodman'sremarks were not protected free speech but were impermis-sible threats of economic reprisal to be taken solely on theCompany's own volition. As such, they interfered with theemployees'rights guaranteed in Section7 of the Act andviolated Section 8(a)(1) of theAct.N.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575, 617-620 (1969);BancroftManufacturingCompany, Inc.,189NLRB 619 (1971).Particularly in the light of Goodman's unlawful threats, hisinterrogation of employees as set forth above was coerciveand also interfered with Section 7 rights in violation ofSection 8(a)(1).Meehan Truck Sales,Inc.,201 NLRB 780(1973);Struksnes Construction Co., Inc.,165 NLRB 1062(1967);Lorraine Urbauer d/b/a Kimmel's Shop Rite,213NLRB No. 69 (1974).C.The AllegedViolationof Section 8(a)(3) of theAct1.The General Counsel's case and Respondent'sdefenseAs set forth above,the General Counsel established thatGrace and Jasper engaged in protected union activity (thesigning of an authorization card);that the Company knewof that protected activity(Company President Wheeleradmitted that he had been told at a meeting a few daysbefore the layoff that all the employees in the repair shophad signed cards);that the Company expressed its animusagainst the Union through Supervisor Goodman's unlawfulinterrogation of and threats to employees;that shortlyafter obtaining knowledge of union activities the layoffswere put into effect;and that, a week after the layoff,SupervisorGoodman in effect admitted to Pfeiffer thatGrace and Jasper had been laid off because of the unionactivity.Respondent's defense must be weighed against theGeneral Counsel's strongprimafaciecase.All of the evidencerelating to unlawful threats andcoercionwas keyedto the activitiesof Goodman. There isno evidencethat the Company violatedSection 8(a)(1) oftheAct through the agency of any othersupervisor.Although Goodmanis a supervisor,there is no reason tobelieve that he participatedin or evenhad knowledge ofthe Company's top-level decisions.He was a lead mechanicwho had supervisoryduties with regard to four employeeswho workedunder him.He was not in a position to makedecisions in connection with the overall economic condi-tion the Company found itself in or withregard to thecompanywide layoffs that affectedhis department onlyperipherally.BothCompanyPresidentWheeler andGeneralManagerHatfield credibly testified that theynever spoke to Goodman about the Union.There is noevidence in the record to indicatethatGoodman wasrelaying information that he hadheard from higherauthoritieswhen hespoke to theemployees.Goodman wasin a rather unique position.To a large measure heidentified himself withthe rank-and-file employees. HetoldPfeiffer that he (Goodman)expectedto be firedbecause ofthe employees'union activities.In short, Ibelieve that Goodman inhis dealings with the employeeswas expressinghis own fearas to whatthe Company woulddo because of the unionactivity.Goodman's statements tothe employeeswere coercivefrom the point of view of theemployeesand, since Goodman was a supervisor, theCompanyisresponsible for and mustremedy them.However, in the context in which thestatements weremade and in viewof the othermatters setforth below, I donot believe that Goodman'sstatements to employeesestablishthe real reason(asdistinguishedfrom whatGoodman believedthe reasonto be) for the layoffs.The only evidenceof union animusiskeyed toGoodman. A very substantial portion of the Company'soperation is alreadyunionized.The 14yardmen or driversare covered by a Teamsterscontract.The Company andthat union appear tohave had amicablerelations over theyears.Goodman didmake a recommendation as to the twoemployeeswho should be laid off fromthe repair shop. InApril 1974,Baker spoke to Goodman about thepossibilityof layoffs and asked who would beleast missed.Goodmanurged thatno one be laidoff and that the workweek bereduced sothat everyone could work. WhenBaker askedfor the namesof potential layoffs,Goodman mentionedJasper and Grace. They werethe employeeswho had theleast seniority in the repair shop and also those who hadthe least skills.Jasper was an unskilledworker who hadbeen hiredlargely as a favor to Jasper's father. Grace was atireman andvery littletrainingwas needed for anemployee to change and repair tires.Goodman mentionedGrace andJasper as candidatesfor layoff well before theunion activity began.The two layoffs inthe repair shop on June28, 1974,cannot be viewed in isolation.The economic condition ofthe Company, the overalloperationof the Company, andthe pattern of layoffs in the otherdepartments that were 554DECISIONSOF NATIONALLABOR RELATIONS BOARDalready unionized or in which recognition was not beingsought mustbe considered.Most of the Company's business8 is based on long-termcontractswith construction companies that run anywherefrom 2 months to 4 years. The Company also does work onshort-term contracts, some of which are for the moving ofmilitary equipment such as tanks. In early 1974 work onthree long-term contracts began to near completion. Theyinvolved a power plant job in Page, Arizona, which at thetimeof the hearing was about 98 percent complete; workon a bridge site in Sonora, California; and delivery of steelon a powerline project known as the Tower job. The Towerjob was scheduled to end in April or May, but it draggedout until about the first of June. The Company was unableto find new contracts to replace the ones that it was losing.In June 1974 the Company found some additional short-term work in the moving of tanks under a militarycontract.When it became apparent in early 1974 that theCompany was going to be losing business, Wheeler beganto hirenew salesmen.One was hired in early 1974 andanother inMay, or June 1974. In addition,Wheelerdelegated more responsibility to General Manager Hatfieldand Operations Manager Baker so that he could spendmoreof his time with sales problems.In April or May 1974 Wheeler spoke to Hatfield andBaker about the fact that the business level was going todecrease drastically. He pointed out that they did not havelong-term contractsto replace the ones they were losingand spoke of making adjustments in the level of personneland business.Itwas about this time that Baker spoke toGoodman about who was least productive in the repairshop and Goodman named Grace and Jasper. All this tookplace beforeanyunion activity began.Wheeler credibly testified that in early 1974 he hadexpected that there would be a major layoff in April orMay but that the Tower job continued longer thananticipated and there was another large influx of militaryorders sothat the layoff actually came a month or twolater.Beginningin early 1974 Wheeler had about a dozenconversationswith Baker concerning cutting down opera-tions.About June 20, 1974, Wheeler met with Baker andHatfield and had a general discussion concerning thelayoffs.On June 26, 1974, Wheeler met with Hatfield,Baker,and Comptroller Endresen. Goodman was notpresent atthat oranyother of the management meetings.At the meeting they discussed the names of people to belaid off at the end of the workweek on June 28, 1974. Twoof those laid off were Grace and Jasper.The Company reduced its work force both before andafter the June 28 layoff. During April, May, and June(before the June 26 meeting) there were seven employeeslaidoff and one terminated at the South Gate facility andthree morelaid off at different locations.9 None of those8The findings set forth below which relate to thebackground for thelayoffs are based on the credited testimonyof wheeler,Hatfield, Baker, andEndresen.9 Six of thelayoffs fromSouth Gate and all threefrom the field tookplace in Aprilor May 1974. The union activity did not begin until June1974.10Billings in 1972 were$1,641,370,with $816,745 in the first6 monthsreturned to work and none of them has been replaced. InJuly and August 1974 there were three layoffs. Two ofthose laid-off employees have returned to work but one ofthem was not working at the time of the hearing. One hadbeen replaced.Of the 12 employees laid off as the result of the June 26meeting, 6 subsequently returned to work. Of the six, fivewere still with the Company at the time of the hearing.Grace was recalled to work on December 24, 1974, but hedid not return.The 12 employees laid off on June 28 came from alldepartments.Two were laid off from the repair shop(Grace and Jasper). Neither has returned to work eventhough Grace has been offered his job back. No replace-ments have been hired for either Grace or Jasper, althoughanother employee who drives a truck sometimes assisted inthe repair shop when there was no driving work for him todo. The tire work that Grace did and the shop cleanupwork that Jasper did are now being performed by the otheremployees in the repair shop. The cleanup work that Jasperdid in the office is now performed by a cleaning service for$100 per month. Five employees were laid off from thewelding shop of whom four subsequently returned. Threeof those who returned were still working at the time of thehearing. The others have not been replaced. Three driversor yardmen were laid off and one has returned and is stillworking. The others have not been replaced. Two employ-eeswere laid off from the office and one has returned.There have been three new hires since June 28, 1974, butnone of those have been in the repair shop. No work whichhad been done in the repair shop prior to the June 28 layoffhas been contracted out to be done elsewhere. ThoughGoodman and Pfeiffer have both at various times beenaway from work on disability, there has been no substan-tial backlog or delay of work in the repair shop.The Company's financial records support its contentionthat there was a loss ofbusinessafter June 1974 whencompared to the business done in the first 6 months of 1974or the last 6 months of 1973. However, no overall pattern isdiscernible in that the Company had more billings in 1974than it did in 1972.10 The Company's recap of monthlysales shows an erratic pattern from which little can begained.However, the figures for May 1974 showed$127,429 which was the lowest figure up to that time for1974. In June it rose to $206,599 but in July dropped to$128,655 and in August to a new low of $108,258.Respondent's records show that the man-hours workedin the repair department dropped very substantially afterthe June 28 layoff. However, Hatfield credibly testifiedthat the repair shop was not only up to date with its workbut that it shut down on days when it ordinarily wouldhave been open prior to the June 28 layoff. Hatfieldcredibly testified that one explanation for the reducedwork of the repair shop was that therewas less equipmentand that equipment receivedlessmileage.Four or fiveand $824,625 in thesecond.Billings for1973 were $1,940,904, with $848,925in the first 6 months and $1,091,979 inthe second. The billingsfor 1974were $1,846,714, with $985,017 for thefirst 6 months and $861,697 for thesecond. (At the timeof the trial, the finalfigures for December1974 werenot available and the figure used includes an approximationgiven byComptrollerEndresenof the December 1974 billings of $243,000.) CONTRACTORS CARGO CO., INC.months prior to the trial, the Company had 40 to 50trailers.At that time it sold 11 of them. At the time of thehearing approximately 40 percent of the trailers that theCompany still had were not used each month. In early1974 when the Tower job was in full operation, 99 percentof the Company's trailers were used and in addition therewere trailers being rented.2.Conclusions as to the 8(a)(3) violationsIn order to establish his 8(a)(3) case, General Counselmust prove by a preponderance of the credible evidencethat Grace and Jasper were discharged because of theirunion activity.The evidence indicates that Goodmanthought the layoffs in his shop were caused by the unionactivity and his statements to the employees were consist-ent with those thoughts. However, the evidence establishesthatGoodman's estimateof the situation was simplywrong.The Company was concerned by the loss ofcontracts and potential loss of income well beforeanyunion activity. Also, before there was any union activity,there had been high-level discussions about layoffs andGrace and Jasper's names had been mentioned inconnection with those layoffs. Ultimately, when the June28 layoffs occurred, only 2 of the 12 layoffs were in therepair shop. The Company's entire operation was reducedin size.The two employees selected for layoff from therepair shop had been decided upon even before the unionactivity.Grace and Jasper were the least skilled and theleast senioremployees in the repair shop. When they didengage in union activity, it was limited to the signing ofcards. Pfeiffer, the key union man, was not laid off. Otheremployees were laid off from different departments bothbefore and after the June 28 layoff. It is difficult to believethatRespondent rearranged its total operation to theextent that it did for the purpose of laying off Grace andJasper.This is particularly true where the Companyalready had amicable dealings with a Teamsters union anda contract covering its yard and driver employees. Nine ofthe layoffs took place before the union activity began inthe repair shop. The fact that neither Grace nor Jasper hasbeen replaced in the repair shop (except to the limitedextent that a driver has done some repair work when notdriving) and that repair shop work has not been contractedout indicates that Grace and Jasper were not needed toperform the work that the Company had. For these reasonsand based on the other facts set forth above, I concludethat the General Counsel has not established by apreponderance of the credible evidence that Grace andJasper were discharged because of their union activity. Ishalltherefore recommend that the sections of thecomplaint that allege that Respondent violated Section8(a)(3) of the Act be dismissed.11 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE555The activities of the Company set forth in section III,above, occurring in connection with the operation of theCompany described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Company has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening employees with discharge and plantclosure because they engaged in union activities and bycoercively interrogating employees concerning their ownand other employees union activities, the Companyinterfered with, restrained, and coerced their employees inthe exercise of their rights guaranteed to them by Section 7of the Act, in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.5.Except as set forth above, the General Counsel hasnot established by a preponderance of the credibleevidence that the Company violated the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 11Respondent, Contractors Cargo Co., Inc., South Gate,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees with discharge or plantclosure because they engage in activities on behalf ofTeamsters Automotive Workers Local No. 495, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, oranyother union.(b) Coercively interrogating employees concerning theirown or other employees' union activities.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes. 556DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its South Gate, California, facility, copies ofthe attached notice marked "Appendix." 12 Copies of saidnotice,on forms provided by the Regional Director forRegion 21,after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material. ,(b)Notify theRegionalDirector for Region 21, inwriting,within 20 days from the date of this Order, whatstepsRespondent has taken to comply herewith.IT IS FURTHERORDERED thatthe complaint be dismissedinsofar as it allegesviolations of the Act not specificallyfound.12In the event that the Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcingan Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, it has been found that we violated the NationalLabor Relations Act and we have been ordered to post thisnotice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for, collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains,or coerces employees with respect to theserights.WE WILL NOT threaten employees with discharge ofplant closure because they engage in activities onbehalf of Teamsters Automotive Workers Local No.495, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, or anyother union.WE WILL NOT coercively interrogate employeesconcerning their own or other employees' unionactivities.CONTRACTORSCARGO Co.,INC.